t c memo united_states tax_court chen c and victoria r wang et al petitioners v commissioner of internal revenue respondent docket nos filed date martin a schainbaum for petitioners david b porter specially recognized for petitioners patricia a golembiewski and thomas g schleier for respondent 1cases of the following petitioners are consolidated here- with eic group inc and subsidiary docket no eic group inc and subsidiaries docket no chen c and victoria r wang docket no chen c and victoria r wang docket no and eic group inc and subsidiaries docket no memorandum findings_of_fact and opinion fay judge these consolidated cases involve the following determinations by respondent of deficiencies in and penalties on petitioners' federal income taxes docket nos chen c victoria r wang year deficiency dollar_figure big_number big_number docket nos eic group inc and subsidiaries year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated these cases were consolidated for trial briefing and opinion prior to trial the parties settled a number of issues as a result the deficiencies now asserted by respondent have been reduced from those set forth in the notices of deficiency after concessions the issues remaining for decision are whether petitioners improperly elected to use the installment_method of accounting to report income from sales of real_property and if the elections were improper whether petitioners should use the accrual_method as determined by respondent or the cost_recovery_method advocated by petitioners whether petitioner chen c wang's closely held corpora- tion eic group inc eic is entitled to deduct as reasonable_compensation commissions of dollar_figure and a bonus of dollar_figure paid to chen c wang in and respectively whether expenditures of dollar_figure made in by eic for the benefit of the wangs represent loans to the wangs or constructive dividends and whether petitioners are liable for the accuracy-related_penalties under sec_6662 2in connection with the settlements the parties filed with the court the first stipulation of settled issues followed by the second third fourth fifth sixth and seventh stipulations of settled issues 3if we find that petitioners must use the accrual_method there are several subissues concerning the proper calculation of income under the accrual_method see infra discussion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the first supplemental stipulation of facts the second supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner chen c wang petitioner and his wife petitioner victoria r wang resided in woodside california at the time their petitions were filed at the time its petitions were filed the principal_place_of_business for eic was located in redwood city california petitioner moved to the united_states from taiwan nearly years ago he has a degree in electrical engineering from san jose state university and a masters in business administration from the university of california at berkeley after completing his education petitioner went to work for ibm while at ibm petitioner investigated ways to increase his income and he ultimately decided that the best way to make money was to invest in real_estate thereafter petitioner began investing in real_estate eventually leaving ibm to devote more of his time and energy to increasing his real_estate business in peti- tioner incorporated eic and used it as the vehicle to effectuate his real_estate investment strategy nevertheless occasionally petitioner personally purchased and sold land for his own account petitioner's real_estate strategy focused on purchasing raw undeveloped land and reselling it to investors typically petitioner advised his investors that they would have to hold the land at least to years in order to realize profitable returns petitioner believed that the most profitable land was located on the outskirts of a large metropolitan center based on this belief during the years at issue petitioner had decided that the land with the best investment potential was located in lancaster california and palmdale california areas well outside of los angeles petitioner felt that this land was well positioned given the expected population growth for los angeles the property petitioner purchased in lancaster and palmdale was generally flat semi-arid undeveloped land at one time the land may have been used as farmland but by it had reverted to desert the land was zoned for agricultural use with a density that allowed for one house to be built on every acres of land there were no improvements to or on the land petitioner purchased such as utilities streets curbs or gutters the land was not subdivided but simply consisted of raw land in the desert described by metes and bounds typically either petitioner or eic would acquire the raw land by paying or percent down and giving the seller a note for the balance then petitioner would sell the land at a substantial markup in what was described at trial as the retail land market the markup could range anywhere from to times the amount_paid for the land the buyer would make a sizeable downpayment to eic and take the property subject_to an all- inclusive deed_of_trust an all-inclusive deed_of_trust includes the promissory note made by eic in favor of the original_seller under this arrangement as the buyer made payments on the promis- sory note to eic a part of the payment was used by eic to make the payments due on eic's promissory note given to the original_seller eic also used what is termed an agreement of sale an agreement of sale is different than a_trust deed because unlike a_trust deed the agreement of sale is not recorded rather in the agreement eic simply promised to transfer the deed to the buyer at some future time presumably after the buyer had made all the payments due on its promissory note to eic the promissory notes held by eic were secured_by the land as outlined supra typically eic or petitioner would purchase large parcels of real_estate and then sell undivided interests in the property to various investors these fractional interests were less attractive as security because an owner would have to receive the consent of the remaining property owners before making use of the property however it appears that people who purchased land from eic only held it as an investment and few buyers if any actually built any structures on or made any improvements to the property during the years at issue petitioner and his wife owned approximately percent of the stock in eic further during this period petitioner was the chief_executive_officer chair- man and except for a brief period the president of eic since its inception mrs wang has been the secretary treasurer and chief financial officer of eic petitioner typically worked hours a day days a week petitioner is very driven and he is involved with nearly every sale transaction that occurs at eic the success enjoyed by eic and petitioner is a reflection of petitioner's industry and dedication revenues reported in eic's financial statements grew from dollar_figure in to dollar_figure in while assets grew from dollar_figure to dollar_figure recent promotional materials for eic indicate that the company owns investment_property worth in excess of dollar_figure and that investors have enjoyed an average annual appreciation of percent on their investments based on a sampling of prices over a 15-year period at the peak of operations approximately people were employed at eic's headquarters full time in addi- tion there were branch offices located throughout california and as many a sec_50 sales agents worked at these branches most of the agents were independent contractors although a few were classified as employees of eic the market for raw land suffered a downturn in how- ever eic was able to continue selling land despite this down- turn companies that were able to sell land like eic did so by developing superior marketing techniques or by utilizing connec- tions with overseas buyers accounting methods eic keeps its books_and_records on the accrual basis for the purpose of preparing its financial statements for tax purposes during the years in issue eic and petitioner elected to use the installment_method for reporting income in their tax returns this is the second instance where petitioner has been involved in litigation before the tax_court previously respondent issued petitioner and mrs wang notices of deficiency for their and federal_income_tax returns the most significant portion of the deficiencies for the years related to the income and expenses respondent determined in connection with the wangs' land sales activities petitioner and mrs wang presented these issues to this court in a trial that was held on date and date however no opinion was issued because all of the issues were resolved by the parties after the trial the parties executed a closing_agreement on final_determination covering specific matters for the tax_year the closing_agreement a decision was entered 4no closing_agreement was executed for the tax_year the following constitutes the closing_agreement for whereas taxpayers' income_tax return docket no continued pursuant to the terms of the closing_agreement petitioner and mrs wang timely filed their federal_income_tax return which was received by the internal_revenue_service on date on their and federal_income_tax returns the wangs elected to use the continued is currently before the united_states tax_court whereas the proceeds from sales of real_estate in were not fully recognized in or later years whereas the parties hereto wish to determine with finality the taxpayers' tax_liability for the tax_year and the timing of the recognition of the gains from those real_estate transactions now it is hereby determined and agreed for federal_income_tax purposes that there will be no recognition of the gain from the disputed sales of real_estate in there is no tax due from nor refund due to the taxpayers for the tax_year taxpayers are to recognize the gains from the disputed sales of real_estate resulting in increases to their income of dollar_figure on the corporate_income_tax returns of eic group inc as follows a dollar_figure income is to be included in the tax_year b dollar_figure income is to be included in the tax_year c dollar_figure is to be reported in the year it is paid_by the buyer to or for the taxpayer there are no other items of income nor expense to be included as income or taken as a deduction with respect to the real_estate transactions except as stated in above installment_method of accounting to report income from land sales eic also elected to report income based upon the install- ment method however in date the wangs filed an amended_return for while eic filed amended returns for the years and in september and june of respectively on these amended returns the wangs and eic reported income from land sales based on the cost_recovery_method of accounting to date neither petitioner nor eic has submitted to respondent a form_3115 requesting a change in their accounting_method transactions between the wangs and eic as discussed supra the financial success of eic is due in large part to the efforts of petitioner and mrs wang over the years the wangs have been compensated for their hard work petitioner and mrs wang each received salaries of dollar_figure dollar_figure and dollar_figure from eic in and respec- tively furthermore in eic paid petitioner a bonus of dollar_figure petitioner has maintained a broker's license since the early 1970s and he regularly acted as the broker in land sales involving eic a number of independent agents also worked with eic in selling land eic dealt almost exclusively in the purchase and sale of raw land real_estate agent commissions on sales of raw land are significantly higher than those paid in connection with a sale of improved real_estate in fact eic typically paid commissions that were between percent of the sales_price during on average eic paid commissions of percent often more than one agent would be involved with a particu- lar sale in these cases petitioner allocated the 13-percent commission among the sales agents who participated in the sale based upon each agent's level of participation petitioner is an experienced sales agent however and many times he would be the only person involved in a sale by eic in those circumstances eic paid the full 13-percent commission to petitioner alone for petitioner received dollar_figure in commissions from eic and eic claimed a deduction for this amount during the years in issue the financial relationship between petitioner and eic was not limited to the compensation paid to petitioner in fact eic's financial statements as of date disclose both notes receivable from peti- tioner in the amount of dollar_figure as well as notes payable to petitioner in the amount of dollar_figure these amounts comport to the figures reported in eic's date corporate_income_tax return eic maintained separate_accounts in its general ledger to track funds transferred to petitioner and funds received from petitioner as of date the corporate_income_tax return for eic reported loans from stockholders of dollar_figure and loans to stockholders of dollar_figure the minutes of eic's and annual board_of director's meet- ings reflect the board's formal approval and ratification of the corporation's borrowing money from and loaning money to peti- tioner and mrs wang the notices of deficiency initially eic's corporate_income_tax return was selected for audit the revenue_agent first contacted eic personnel in date after the revenue_agent reviewed some of the information obtained from the initial document request and identified eic's accounting_method as a potential issue the examination was expanded to include the years and for eic as well as the wangs' personal federal_income_tax returns for through some time later eic's corporate tax_return was also opened for examination by the revenue_agent had identified a large number of potential issues in eic's corporate tax returns and the wang's individual returns however the various statutory periods of limitations were near their expiration dates and petitioners refused to grant extensions to respondent consequently at different times from date through date respondent issued a statutory_notice_of_deficiency for each year under audit as a result the notices of deficiency contained numerous items that could have been resolved in the examination for instance the notice_of_deficiency relating to eic's tax_return list sec_21 items of adjustment many of them due to lack of substantiation many of the adjustments determined in the notices of deficiency have been resolved by the parties through numerous stipulations of settled issues the following determinations made by respondent in the notices of deficiency remain in dispute first respondent determined that the accounting_method used by eic and the wangs in the returns as originally filed was improper respondent further determined that they should report income using the accrual_method which is the method used for their financial books_and_records second respondent determined that the dollar_figure in commissions for and the dollar_figure bonus paid to petitioner in represented unreasonable_compensation and therefore were not deductible by eic third respondent determined that for expenditures made by eic on behalf of the wangs reported as loans were in reality disguised dividends and accordingly were includable in petitioner's income finally respondent determined that petitioners are liable for the accuracy-related_penalties under sec_6662 issue method_of_accounting opinion the first issue for decision requires us to decide the proper method_of_accounting for calculating gain on the sales of real_property eic and the wangs originally selected the installment_method to report income for tax purposes from the sales of land in the notices of deficiency issued to eic for the taxable years through and to the wangs for respondent determined that the installment_method was an imper- missible method_of_accounting for tax purposes and determined that the accrual_method was one that clearly reflected income petitioner and eic argue that the installment_method is proper and therefore respondent improperly changed their accounting_method from one that clearly reflected income sec_446 requires a taxpayer to compute taxable_income under the method_of_accounting it regularly uses in keeping its books sec_446 however provides that if the method_of_accounting regularly utilized by the taxpayer does not clearly reflect taxable_income the computation of taxable_income shall be made under such method as in the commissioner's opinion does clearly reflect income the commissioner's authority under sec_446 reaches not only overall methods_of_accounting but also a taxpayer's method_of_accounting for specific items of income and expense 102_tc_87 affd 71_f3d_209 6th cir sec_1_446-1 income_tax regs it is well recognized that sec_446 grants the commis- sioner broad discretion in matters of accounting and gives the commissioner wide latitude to adjust a taxpayer's method_of_accounting so as to reflect income clearly 476_us_593 394_f2d_738 2d cir revg 46_tc_698 to prevail in a dispute over the commissioner's determination on an accounting matter a tax- payer must establish that the determination is clearly unlawful or plainly arbitrary 439_us_522 quoting 280_us_445 and 281_us_264 nonetheless where a taxpayer's method_of_accounting does clearly reflect income the commissioner cannot require the taxpayer to change to a different method even if the commis- sioner's method more clearly reflects income ford motor co v commissioner f 3d pincite 104_tc_367 85_tc_485 we limit our inquiry to whether the accounting_method at issue clearly reflects income and we do not decide whether one method is superior to other possible methods 98_tc_457 affd 58_f3d_413 9th cir see also 291_us_193 during the years at issue eic bought and sold undeveloped real_property in the outlying areas of los angeles and elected to use the installment_method to report gains from sales of this property in petitioner and mrs wang engaged in the same type of sales activity as eic with property held in their own names like eic the wangs elected to report gains on the installment_method the installment_sales provisions are contained in sec_453 sec_453 permits a taxpayer to report income from an installment_sale under the installment_method under the installment_method a proportionate amount of income is recognized in the year when a payment is received sec_453 an installment_sale is defined as a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 however an installment_sale does not include a dealer_disposition of property sec_453 a dealer_disposition includes a disposition of real_property which is held by the taxpayer in the ordinary_course_of_his_trade_or_business sec_453 b the sale of a residential lot in the sec_453 defines the term dealer_disposition for the purposes of the installment_sales rules that section provides in part l dealer dispositions --for purposes of subsection b a -- in general --the term dealer_disposition means any of the following dispositions continued continued a personal_property --any disposition of personal_property by a person who regularly sells or otherwise disposes of personal_property of the same type on the installment_plan b real_property --any disposition of real_property which is held by the taxpayer for sale to customers in the ordinary course of the taxpayer's trade_or_business exceptions --the term dealer_disposition does not include-- a farm property --the disposition on the installment_plan of any property used or produced in the trade_or_business_of_farming within the meaning of sec_2032a or b timeshares and residential lots -- i in general --any dispositions described in clause ii on the installment_plan if the taxpayer elects to have paragraph apply to any installment_obligations which arise from such dispositions an election under this paragraph shall not apply with respect to an installment_obligation which is guaranteed by any person other than an individual ii dispositions to which subparagraph applies --a disposition is described in this clause if it is a disposition in the ordinary course of the taxpayer's trade_or_business to an individual of-- i a timeshare right to use or a timeshare ownership_interest in residential_real_property for not more than weeks per year or a right to use specified campgrounds for recreational purposes or continued ordinary course of a taxpayer's business is not considered a dealer_disposition sec_453 petitioners do not dispute that they were dealers in real_property however the wangs and eic argue that they satisfy the exception for sales of residential lots respondent asserts that the land petitioner and eic sold was not residential proper- ty because eic's buyers never intended to build homes on the property they purchased from eic petitioner argues that the land was zoned in such a way that the buyers could have built a house on the property if they had desired to do so based upon the evidence and the following analysis we agree with respon- dent with the tax_reform_act_of_1986 publaw_99_514 100_stat_2365 congress enacted sec_453c which generally denied installment_sale treatment to dealer dispositions of property but provided an exception for sales of residential lots see sec_453c applicable to sales between date and date the omnibus budget continued ii any residential lot but only if the taxpayer or any related_person is not to make any improvements with respect to such lot 6in fact in their respective petitions both petitioner and eic state that they are dealers in real_estate reconciliation act of the act publaw_100_203 sec stat repealed sec_453c for sales after date however the act created sec_453 which contains language nearly identical to that found in sec_453c concerning the denial of installment_sales treatment for dealer dispositions with an exception for sales of residential lots see act sec b stat thus in repealing sec_453c and enacting sec_453 congress did not alter the treatment for installment_obligations arising from the sale of residential lots h conf rept pincite 1987_3_cb_193 respondent has not issued regulations in connection with sec_453 but previously had issued temporary regulations for the now-repealed sec_453c since the relevant language in sec_453 is identical to that used in sec_453c we turn to the regulations under sec_453c for guidance in interpreting the term residential lots contained in sec_453 sec_1 453c-8t temporary income_tax regs fed reg date defines a residential lot as a parcel of unimproved land upon which the purchaser intends to construct or intends to contract to have another person con- struct a dwelling_unit for use_as_a_residence by the purchaser petitioner argues that the land sold by eic was zoned such that a buyer would be permitted to construct a house on the property if a buyer so desired while this fact is relevant to our decision for the following reasons we nonetheless conclude that the land sold by petitioner and eic does not satisfy the residential real_estate exception for dealer dispositions it is abundantly clear that the land sold by eic was marketed to potential buyers as a speculative investment the offering materials exclusively focused on financial factors such as return on investment capital preservation safety and tax considerations further petitioner testified that neither he nor eic has ever represented to potential buyers that the land being sold was suitable for use as residential lots there is no evidence in the record to suggest that buyers purchased land from petitioner or eic with the intention of building dwelling units on that land in fact the overwhelming weight of evidence strongly suggests that no buyer ever constructed a dwelling_unit on land purchased from eic or petitioner we therefore find that buyers did not purchase land from petitioner or eic with the intent to construct a dwelling_unit on the property accord- ingly we conclude that petitioner and eic improperly elected to use the installment_sales method for reporting gain because they are dealers in real_estate and they failed to satisfy the resi- dential real_estate exception for dealer dispositions contained in sec_453 petitioner also makes a second argument that the cost_recovery_method is the proper method for reporting gain from the sales of land in this regard petitioner notes that the wangs and respondent used the cost_recovery_method to compute the income contained in the closing_agreement petitioner contends that both parties are now bound by the closing_agreement to use the cost_recovery_method respondent answers that eic and petitioner failed to file a form_3115 when changing from the installment_method to the cost_recovery_method used in the amended income_tax returns tax- payers are required to use this form in requesting the commis- sioner's consent to changes in accounting methods sec_1_446-1 income_tax regs revproc_84_74 1984_2_cb_736 respondent asserts that petitioners' failure to follow established procedures is sufficient to deny their attempt to change accounting methods we agree see 513_f2d_391 d c cir revg in part and remanding tcmemo_1972_232 petitioner argues however that the use of the cost_recovery_method is mandated by the closing_agreement thereby obviating the need to file a form_3115 and requesting the commissioner's consent the facts do not support petitioner's contentions the secretary_of_the_treasury is authorized to enter into written closing agreements with respect to the tax_liability of any person for any taxable_period sec_7121 such closing agreements are binding on the parties as to the matters agreed upon and may not be annulled modified set_aside or disre- garded in any suit or proceeding unless there is a showing of fraud malfeasance or misrepresentation of a material fact sec_7121 100_tc_319 affd 47_f3d_168 6th cir a closing_agreement is binding only as to matters agreed upon for the taxable_period stated in the agreement 97_tc_1 ordinary principles of contract law govern the interpretation of closing agreements rink v commissioner supra pincite these principles generally direct courts to look within the four corners of the agreement unless it is ambiguous as to essential terms id petitioner's own witnesses at trial were unable to discern the method used for calculating the income in the closing_agreement by merely reviewing the agreement the words cost_recovery_method are not present in the closing_agreement further not one word of the closing_agreement is devoted to the purportedly agreed upon method for reporting income in future years petitioner and eic used the installment_method to report income in tax returns that were filed after the closing_agreement was executed this seriously undercuts petitioner's contention that the parties intended that the closing_agreement would require them to use the cost_recovery_method in future years see 178_f2d_541 9th cir when interpreting a contract a court may look to the parties' actions in ascer- taining their intent therefore we find that the closing_agreement does not cover the method for reporting income during the years at issue based on the foregoing we conclude that the attempts by petitioner and eic to change accounting methods by filing amended tax returns are ineffectual after determining that the wangs and eic used an impermissible accounting_method to report income respondent may change their method_of_accounting to any method that in respondent's opinion clearly reflects income sec_446 petitioner does not argue that respondent's use of the accrual_method is clearly unlawful or plainly arbitrary 439_us_522 quoting 280_us_445 and 281_us_264 accordingly we sustain respondent's determination that peti- tioner and eic must report income based on the accrual_method of accounting since we have concluded that petitioner and eic must report income on the accrual_method there are a number of derivative computational issues that we must address first in the second stipulation of settled issues the parties indicate that they have not reached an agreement as to the proper amount of income eic must report in under the accrual_method respondent determined in the notice_of_deficiency dated date that the income is dollar_figure while eic contends it is dollar_figure after a concession of dollar_figure respondent now contends that the income should be dollar_figure petitioner has failed to adequately address this issue on brief7 or otherwise as a 7in petitioners' reply brief with respect to the different calculations of accrual income petitioner states we maintain that the parties must abide by the stipulations they previously executed the second stipulation of settled issues presents the parties' computation of accrual income for eic as follows income to be reported by petitioner eic year cost_recovery_method installment_method dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number accrual_method to be determined dollar_figure big_number big_number in the stipulation the parties indicate that the proper amount of accrual income for will be presented to the court for continued consequence we conclude eic did not meet its burden and find that the proper amount of income for under the accrual_method is dollar_figure second respondent contends in the second stipulation of settled issues that eic is required to report the following income from sales that occurred prior to date year amount of adjustment dollar_figure big_number big_number big_number eic contends that it does not have to report any income from sales that occurred prior to date however a witness for eic michael cummins a c p a who had served as eic's interim controller testified on cross-examination that eic would have to report these amounts if the accrual_method were found to be the proper method_of_accounting eic did not address this issue in its opening brief nor its reply brief accordingly we treat this as a concession by eic and find for respondent third the parties disagreed in the fourth stipulation of settled issues as to the proper amount of income that the wangs continued resolution nevertheless on brief petitioners do not further address the differences between their calculation of accrual income and the amount determined by respondent should report under each of the different methods_of_accounting respondent has conceded dollar_figure of the difference in the amount of income for other than documents pertaining to the dollar_figure conceded by respondent petitioner did not put on any evidence nor make any arguments on brief concerning the remaining differences we treat this as a concession by petitioner and mrs wang and find for respondent issue reasonable_compensation sec_162 provides for a deduction for ordinary and necessary business_expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually 8the fourth stipulation of settled issues sets forth the following amounts as income from real_estate sales under the accrual_method income to be reported by petitioners mr mrs wang per petitioners' computations year post-92 accrual_method dollar_figure big_number -0- -0- income to be reported by petitioners mr mrs wang per respondent's computations year post-92 accrual_method dollar_figure big_number -0- -0- rendered to fall within the ambit of sec_162 the compensation must be both reasonable in amount and paid purely for services sec_1_162-7 income_tax regs typically the deductibility of compensation turns on whether the compensation paid is reasonable in amount 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 eic bears the burden of proving the reason- ableness of compensation rule a the reasonableness of compensation is a question of fact to be determined on the basis of all the facts and circumstances 399_f2d_603 9th cir affg tcmemo_1967_7 many factors are considered in determining whether compensation is reasonable and no single factor is decisive 178_f2d_115 6th cir revg a memorandum opinion of this court in elliots inc v commissioner supra pincite- the court_of_appeals for the ninth circuit the court to which these cases are appealable arranged these factors into five broad categories the first factor focuses on the employee's responsibilities and duties in the organization relevant considerations include petitioner's qualifications hours worked duties performed as well as his importance to eic's success 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 the second factor compares the employee’s compensation with that paid_by similar companies in similar industries for similar services elliotts inc v commissioner supra pincite see sec_1_162-7 income_tax regs the third factor requires us to focus on eic's size as indicated by its sales or capital value the complexities of the business and the general economic conditions elliotts inc v commissioner supra pincite the fourth factor considers whether the relationship between the company and the employee whose compensation is at issue might permit the company to disguise nondeductible corporate_distributions of income as compensation deductible under sec_162 id a potential for such abuse exists when the employee whose compensation is at issue is the company's sole or controlling shareholder 500_f2d_148 8th cir affg tcmemo_1973_130 sec_1_162-7 income_tax regs the fifth factor focuses on whether the compensation was paid pursuant to a structured formal and consistently applied program bonuses not paid pursuant to such plans are suspect elliotts inc v commissioner supra pincite 503_f2d_359 9th cir affg tcmemo_1971_200 in the notices of deficiency respondent determined that commissions of dollar_figure paid to petitioner in and the dollar_figure bonus paid to petitioner in were not deductible by eic because the payments did not constitute reasonable_compensation with the foregoing five factors in mind we analyze the reasonableness of each payment the commissions of dollar_figure paid in in eic's notice_of_deficiency for respondent dis- allowed the dollar_figure deduction for real_estate commissions paid to petitioner respondent argues on brief that eic has not produced evidence showing how it computed the commissions or explaining why the commissions were paid to petitioner peti- tioner responds that the commissions relate to specific sales are consistent with the commissions paid to other salespeople and are therefore reasonable and fully deductible petitioner maintains a broker's license and actively participated in many of the land sales by eic during in fact petitioner's experience and ability as a salesman con- tributed significantly to the success of eic if petitioner participated in a sale he was eligible to receive a commission on the sale if petitioner alone was responsible for making the sale he received the full 13-percent commission otherwise the commission was allocated among all of the participants the percent rate of commission is standard in the industry for these types of land sales considering the factors enumerated above we conclude that it was reasonable to pay petitioner a commission for each sale in which he participated petitioner was compensated for his role as a salesman and as such his activities and duties were comparable to those of other salespeople the record indicates that commissions paid_by eic conform with those typically paid in the industry and were paid to petitioner based upon a formal and consistently applied program respondent argues that eic has failed to adduce specific evidence concerning petitioner's actions relative to the sales on which he earned commissions respondent posits that because petitioner controlled eic he had the ability to pay himself the full commission on a sale to the detriment of any other sales- person who might have worked on the sale we do not find merit in respondent's argument the record indicates that on several occasions petitioner split the commission on a sale with other salespeople moreover petitioner's ability to take the full commission on a sale is limited in those circumstances where other salespeople participated in the sale a salesperson who is losing commissions to petitioner would likely seek employment with another real_estate dealer where commissions are not being appropriated by the business owner we are unable to find however that the commissions paid_by eic are reasonable in amount the commissions paid_by eic for land sales in are substantiated by a schedule which lists in chronological order all the land transactions for that year for each sale the schedule allocates the commissions among the various salespeople including petitioner while not clear it appears that the schedule is produced from information contained in eic's general ledger accounting program the schedule does not provide a summary of the total commissions paid to each individual salesperson but when added together all of peti- tioner's individual commissions for amounted to dollar_figure near the bottom of the schedule there are journal entries totaling dollar_figure the amount actually paid to petitioner the journal entries made at year end do not reference any particu- lar sales as all the other entries do but instead contain the notations all sales override or withdraw no explanation for these entries was given at trial on brief eic has not put forth any arguments concerning compensation paid to petitioner in other than to assert that the commissions were reasonable because they related to specific sales as previously noted no evidence was presented at trial nor was any argument made on brief concerning the journal entries totaling dollar_figure accordingly based on the entire record before us we conclude that dollar_figure represents a reason- able amount of compensation to petitioner for his efforts in selling land for eic in the dollar_figure bonus paid in in eic's notice_of_deficiency for respondent dis- allowed a deduction for the dollar_figure bonus paid to petitioner at yearend respondent argues on brief that the bonus was excessive and therefore not deductible as reasonable_compensation under sec_162 eic responds that petitioner a key_employee at eic was instrumental in the corporation's success and entitled to higher compensation eic therefore concludes that the bonus was reasonable and fully deductible we agree with eic that petitioner played an important role in the corporation's financial success petitioner was a central figure in managing the corporation and worked long hours to increase its business nevertheless on the basis of the record before us we are unable to conclude that eic has successfully demonstrated that the bonus was reasonable in amount eic has not related the bonus to any duties performed by petitioner the record indicates that petitioner's administra- tive functions with respect to eic remained constant throughout the years at issue while petitioner's salary of dollar_figure exceeded the salary he received in other years thus the bonus did not serve to compensate petitioner for any unusual activities in connection with his administrative functions additionally no evidence was presented nor any argument made that this bonus was derived from specific sales generated by petitioner a number of the factors enumerated by the court_of_appeals for the ninth circuit weigh against eic eic is a closely_held_corporation controlled by petitioner which did not pay any dividends for the year this presents the textbook case of a corporation with the opportunity to disguise nondeductible corporate_distributions of income as compensation there is no evidence to indicate that eic paid any bonuses to any other employees nor evidence to suggest that the bonus in question was paid according to a structured formal and consistently applied program eic has not put on any evidence through expert testi- mony or otherwise that compares the compensation paid_by eic with that paid_by companies in similar industries for similar services accordingly we conclude that eic has not met its burden in demonstrating that compensation paid to petitioner in excess of his dollar_figure salary was reasonable in amount and therefore find that the dollar_figure bonus is not deductible under sec_162 issue loan or constructive_dividend during eic made expenditures totaling dollar_figure for personal expenses of the wangs the amounts so expended were recorded as loans to shareholders in eic's general ledger respondent determined that these payments did not constitute bona_fide loans and instead were constructive dividends to the wangs we must determine whether payments made by eic for the benefit of petitioner and mrs wang constitute loans as petitioner contends or constructive dividends taxable under sec_301 and sec_316 as respondent contends sec_301 and sec_316 provide that a distribution_of_property made by a corporation with respect to its stock is a taxable dividend to the extent of the corporation's earnings_and_profits petitioner does not dispute that eic had earnings_and_profits sufficient to support the constructive dividends determined by respondent petitioner has the burden of proving that the amounts expended for his benefit are bona_fide loans and not constructive dividends rule a 290_us_111 further courts examine transactions between closely held corp- orations and their shareholders with special scrutiny 812_f2d_650 11th cir affg tcmemo_1985_159 56_tc_1324 affd without published opinion sub nom jiminez v commissioner 496_f2d_876 5th cir whether a distribution from a corporation to a shareholder constitutes a dividend or a loan depends on whether at the time of the distribution the shareholder intended to repay the amounts received and the corporation intended to require repay- ment see chism's 322_f2d_956 9th cir affg chism ice cream co v commissioner tcmemo_1962_6 56_tc_556 affd without published opinion 474_f2d_1338 3d cir this determination is to be made based on all of the facts and circumstances of the case chism's estate v commissioner supra pincite statements of intent absent objective indicia of debt are less persuasive in situations involving stockholders of a closely_held_corporation turner v commissioner supra pincite a court may look to a variety of factors to determine whether there was an intent to make a loan the following is a nonexclusive list of the objective factors often considered in deciding whether shareholder withdrawals from a corporation are loans or constructive dividends the taxpayer's degree of control_over the corporation the existence of restrictions on the amount of disbursements the corporate earnings and dividends history the use of customary loan documentation such as promissory notes security agreements or mortgages the ability of the shareholder to repay the treatment of the disbursements on the corporate records and financial statements the presence of conventional indicia of legal obligations such as payment of interest repayment schedules and maturity dates the corporation's attempts to enforce repayment and the shareholder's intention or attempts to repay the loan see 728_f2d_945 7th cir affg tcmemo_1983_98 605_f2d_1146 10th cir no single factor is determinative boecking v commissioner tcmemo_1993_497 after considering all of the facts and circumstances we conclude that the expenditures made by eic on behalf of petitioner and mrs wang constitute constructive dividends to the wangs several factors support our conclusion the wangs have unfettered control_over eic with the authority to make decisions concerning the timing and extent of payments made on their behalf see epps v commissioner tcmemo_1995_297 despite the growth in corporate earnings eic did not pay a dividend during any of the years at issue nor were any dividends dis- closed in the financial statements for prior years nothing in the record indicates that there were any restrictions on the amount of money lent to the wangs see 962_f2d_1077 1st cir affg tcmemo_1990_636 no loan documents notes or written instruments of indebtedness were presented to the court id pincite further there were no repayment schedules maturity dates or any indication that the wangs made interest payments to eic in connection with the purported loans there is no evidence that eic ever attempted to enforce repayment additionally there is no evidence that eic either requested or received any security or collateral for the loans see 318_f2d_611 9th cir petitioner argues that in later years he and mrs wang repaid some of the loans petitioner directs our attention to eic's federal_income_tax returns for subsequent years wherein the reported balance in the loans to shareholder account decreased we are not persuaded that this evidence is sufficient to carry the day for petitioner no evidence was introduced concerning the form of the purported loan repayments made by petitioner cases have discounted the significance of repayments that consisted merely of entries in the corporation's books as opposed to cash transfers made by the shareholder compare boecking v commissioner tcmemo_1993_497 shareholder's bonuses that were credited to the shareholder's loan account were simply bookkeeping entries and did not establish the existence of bona_fide loans with m j byorick inc v commissioner tcmemo_1988_252 repayment is strong evidence that a bona_fide loan exists petitioner also argues that a debtor creditor relationship existed throughout the years at issue he asserts that documentary_evidence consisting of financial statements minutes of the board_of directors and corporate tax returns supports this contention while consistent treatment on the books of the corporation is a factor to be considered book entries and records may not be used to conceal a situation which is not in economic reality what it is made to appear williams v commissioner tcmemo_1978_306 affd 627_f2d_1032 10th cir in conclusion we find that the amounts expended by eic for the benefit of the wangs constitute constructive dividends the purported loans originated because eic paid personal expenses of the wangs and charged the payments to the shareholder loan account it is apparent the petitioners used the loan accounts to transfer money freely between eic and the wangs and in effect permitted the wangs to use eic as their personal checking account the nature of the payments are further evidence that these transfers were not bona_fide loans to the shareholder but rather were dividends fully taxable under sec_301 and sec_316 see dolese v united_states supra pincite noting that the timing and the pattern of advances to the shareholder cannot be ignored accordingly we sustain respondent's determin- ation issue accuracy related penalties sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respon- dent determined that the wangs are liable for accuracy-related_penalties pursuant to sec_6662 for and eic for respondent asserts that the sec_6662 penal- ties are due to either a substantial_understatement of tax or negligence or disregard of the rules or regulations sec_6662 and petitioners bear the burden of proving that respondent's determination is erroneous and that they are not liable for the accuracy-related_penalties rule a 58_tc_757 the term negligence includes a failure to make a rea- sonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circum- stances 939_f2d_874 9th cir affg in part and revg in part on other grounds tcmemo_1989_390 925_f2d_348 9th cir affg 92_tc_1 disregard includes any careless reckless or intentional disregard of rules or regula- tions sec_6662 sec_1_6662-3 income_tax regs with respect to individuals an understatement_of_tax is substantial if it exceeds the greater of percent of the tax required to be shown in the return or dollar_figure dollar_figure for corporations sec_6662 and b the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances including the tax- payer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs petitioners contend that the accuracy-related_penalties are inappropriate in these cases because they relied on certified public accountants to prepare their federal_income_tax returns accurately such reliance petitioners claim is evidence that they acted with reasonable_cause and in good_faith respondent disagrees generally the duty_of filing accurate returns cannot be avoided by placing the responsibility on a tax_return_preparer 88_tc_654 while petitioners' tax returns were prepared by b d o seidman petitioners' tax returns were prepared by arthur andersen co hiring an attorney or accountant does not insulate the taxpayer from negligence penalties good_faith reliance on professional advice concerning tax laws is a defense 469_us_241 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_ reliance on a qualified adviser may demonstrate reasonable_cause and good_faith if the evidence shows that the taxpayer contacted a competent tax adviser and provided the adviser with all necessary and relevant information 857_f2d_1383 9th cir affg dister v commis- sioner tcmemo_1987_217 86_tc_492 affd 864_f2d_1521 10th cir in order to prove such reliance the taxpayer must establish that the return preparer was supplied with all necessary information and the incorrect return was the result of the preparer's mis- takes 94_tc_473 respondent contends that all of the deficiencies were due to negligence disregard of the rules or regulations or a substan- tial understatement of income_tax petitioner and eic provided evidence of discussions that were held with their accountants regarding the proper accounting_method to be used by them with regard to the remaining items such as the reasonable compensa- tion constructive dividends and numerous concessions by petitioners the record is silent as to what information peti- tioner may have provided to his accountants or what advice the accountants may have given petitioner accordingly petitioner and eic have failed to establish that they relied on any advice with respect to the remaining items where no reliable evidence exists in the record suggesting the nature of any advice given by a preparer we may conclude that the taxpayers have failed to carry their burden in proving good_faith reliance on that preparer see 931_f2d_578 9th cir affg tcmemo_1988_531 864_f2d_93 9th cir affg 88_tc_1086 consequently we sustain respondent's imposition of the accuracy-related_penalties on the portion of the underpayment attributable to these items for each of the years at issue petitioner presented evidence of discussions that were held concerning the election of the installment_method petitioner's accountant from arthur andersen co testified about his reasons for selecting the installment_method he indicated that peti- tioner was forthcoming with all necessary information on the basis of this information petitioner's accountant advised petitioner to report income from land sales on the installment_method petitioner is not a tax expert and he relied on his accountants for this type of advice selecting an accounting_method is a sufficiently technical issue and reliance on the advice of an expert is reasonable under these circumstances see united_states v boyle supra pincite most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney accordingly we do not sustain respondent's imposition of the accuracy-related_penalties on the portions of the deficiencies relating to the change in accounting_method to reflect the foregoing decisions will be entered under rule
